450 F.2d 953
79 L.R.R.M. (BNA) 2103, 79 L.R.R.M. (BNA) 2320,66 Lab.Cas.  P 12,198, 67 Lab.Cas.  P 12,396
PORTA-KAMP MANUFACTURING COMPANY, Inc., Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 71-1266.
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.Rehearing and Rehearing En Banc Denied Jan. 21, 1972.

Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
W. D. Deakins, Jr., Charles L. Berry, Houston, Tex., for petitioner Porta-Kamp Mfg. Co., Inc.; Vinson, Elkins, Searls & Smith, Houston, Tex., of counsel.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Clifford Potter, Regional Director, N. L. R. B., Houson, Tex., Baruch A. Fellner, Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Paul J. Spielberg, Atty., for N. L. R. B.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Enforced. See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966